In an action for a declaratory judgment and injunctive relief, plaintiff appeals from an order of the Supreme Court, Nassau County, dated February 5, 1974, which denied his motion for summary judgment and granted the cross motion of defendants Bitterman for summary judgment. Order modified by striking the second and third decretal paragraphs thereof, which granted the cross motion, and substituting therefor a provision denying the cross motion. As so modified, order affirmed, without costs. There are procedural and substantive *708questions involved in this action which in our opinion should be determined after a plenary trial. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.